Opinion by
Mollison, J.
The appraiser’s answer to protest, received in evidence at the trial, identified the merchandise as “Kelp Meal.” Said report was made withjn the 90-day period during which that officer might review the collector’s action. While the collector’s report was not made within 90 days after the filing of the protest, the situation appeared to be the same as that which obtained at least as to certain of the protests involved in United States v. Geo. S. Bush & Co., Inc., et al. (35 C. C. P. A. 124, C. A. D. 381). In harmony with the *227decision in that case, and following Centennial Flouring Mills Co. et al. v. United States (29 C. C. P. A. 264, C. A. D. 200), the claim for free entry under paragraph 1705 was sustained.